          Case 3:19-cv-01848-VC Document 109 Filed 05/18/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  JAMES SHELDON HILTON,
                                                    Case No. 19-cv-01848-VC
                 Plaintiff,

          v.                                        ORDER ADOPTING MAGISTRATE
                                                    JUDGE’S REPORT AND
  PAGANI WORLDWIDE LLC, et al.,                     RECOMMENDATION
                 Defendant.                         Re: Dkt. No. 103




       The Court has reviewed Judge Donna M. Ryu’s Report and Recommendation (Dkt. No.

103) and notes there are no objections to the Report. The Court adopts the Report in every

respect. Hilton has been given repeated opportunities to comply with his discovery obligations

and still has refused to do so. Accordingly, this case is dismissed with prejudice. Furthermore,

Hilton is ordered to pay the defendants, within 90 days of this order, $762 in costs as a sanction

for his failure to appear for his March 16 deposition. See Report and Recommendation, Dkt. No.

103, at 6–7 (noting that Hilton had been warned that he would be required to pay court reporter

costs if he did not appear); see also Dkt. Nos. 106, 106-5 (documenting $820 in costs, $58 of

which appear to be delivery costs).

       IT IS SO ORDERED.


Dated: May 18, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
